Dear Ms. Davis:
You question if the judicial building fund as set forth in La.R.S.13:1910 applies to small claims suits. The judicial building fund statute provides that the court may impose a service charge not to exceed $10 per filing in all cases over which the city court has jurisdiction. The City Court of Sulphur has jurisdiction over small claims suits; therefore, you may collect the judicial building fund fee in small claims suits.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam